Citation Nr: 1436638	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran had active duty service from June 1967 to April 1970 and from July 1980 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for PTSD and assigned a 30 percent rating.  The Veteran appealed and in June 2010, the RO assigned an initial 50 percent rating.  The Veteran continued his appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 13, 2013, the Veteran's PTSD did not cause occupational and social impairment with deficiencies in most areas or cause total occupation and social impairment.

2. As of January 13, 2013, the Veteran's PTSD manifested as difficulty concentrating; mood instability with episodes of major depression and agitation; impaired ability to concentrate and interact with people on a day-to-day basis; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  His symptoms did not result in total occupational and social impairment.




CONCLUSION OF LAW

The criteria for a 70 percent disability rating from January 13, 2013 for PTSD have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, his identified VA treatment records, and records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, he has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The July 2009 VA examiner did not review the claims file; however, the examiner performed a thorough examination and obtained a detailed history from the Veteran, which allowed for a fully informed evaluation of the claimed disability.  The January 2013 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id. 

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD is currently assigned a 50 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.132.  Under Diagnostic Code 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

During a July 2009 VA examination, the Veteran reported frequent nightmares and sleep disturbance; frequent, mild, flashbacks; and psychological distress.  The examiner observed persistent avoidance of stimuli associated with the military and U.S. conflicts.  He described feeling alienated from his family and friends.  The examiner observed restricted range of effect.  The Veteran denied problems with concentration and attention and said he was somewhat irritable and sometimes easily angered.  He demonstrated symptoms of hypervigilance and reported having an exaggerated startle response.  No abnormalities of thought process or communication were observed.  The examiner diagnosed chronic PTSD with alcohol and cannabis dependence in sustained full remission.  A GAF score of 55 was assigned.  The examiner found that the Veteran had been generally able to work successfully as a civilian and had worked as a teacher until 2009 when he retired.  The examiner noted that the PTSD symptoms caused social difficulties.  The Veteran had only one friend and little interest in socializing.  The Veteran said his symptoms had scared his previous girlfriend and she left him.  He spent most of his time alone, practicing the guitar, reading, and listening to music.  The examiner concluded that the Veteran's PTSD caused significant subjective distress and moderate to severe impairment in his social functioning but generally did not cause occupational impairment.

A buddy statement from K.J. indicates that he has known the Veteran since 1986 and that he has observed the Veteran's conduct and personal affairs since that time.  Based on his observations, he believed the Veteran's personality and daily activities were affected by his mental health.  He said the Veteran would become agitated and argumentative, and had even pulled and pointed a pistol at people.  He described the Veteran's erratic behavior, stating that the Veteran turned from an extremely dependable person into an undependable person.  He stated that the Veteran withdrew from people and was unable to have a healthy relationship with women.

In a January 2010 statement, the Veteran said he retired from teaching in June 2009 because he could no longer keep up pretenses.  He could not handle meeting new people and stated that after talking to or being with other people for an hour, he would become overcome with anxiety and feel compelled to leave.  He often left abruptly.  He stated that he did not have a real adult relationship with anyone and that he was afraid to look for new work because it would require interaction with new people.  He said he has daily routines that he adheres to, no matter whether they are inconvenient.

In a February 2010 statement, the Veteran reported that he could not work due to his PTSD symptoms.  A February 2010 VA treatment record indicates that the Veteran had sleep problems.  The provider observed that he was well-groomed, pleasant and cooperative.  His speech was normal and his mood was congruent with affect.  His thoughts were linear and he had appropriate insight.  The provider assigned a GAF score of "50-60."

An April 2010 VA treatment record indicates that the Veteran continued to have sleep problems.  A GAF score of 60 was assigned.  In June 2010, the Veteran's VA provider indicated that his anxiety, nightmares, and avoidance symptoms had improved.  The examiner observed that the Veteran's mood was better and that his appearance, attitude, speech, and psychomotor observations were normal.  The Veteran's affect was euthymic, his thought processes were linear and logical, and his judgment was fair.  He did not exhibit suicidal or homicidal ideation, audiovisual hallucinations, or delusions.  Similar symptoms and observations were documented in July, August, and September 2010.

A December 2010 VA treatment record indicates that the Veteran was having "ups and downs."  His activities included playing his guitar, visiting the art museum, and talking with friends.  He was also engaging in "in vivo" exposure activities and continued to go to a Vietnamese market.  Symptoms of re-experiencing, avoidance, hyperarousal, and depression were noted.

In his substantive appeal, the Veteran reported suicidal ideation and said he believed there was no real relief from his pain short of death.  He described obsessional ritualistic behavior patterns that interfered with his daily activities and stated that he had difficulty adapting to stressful situations.  He discussed his lack of social interaction, stating that he had had only one friend since leaving service.  He also noted that he had disturbance of mood, which affected his interactions with others.

Records from the SSA include a September 2010 functionality report, which shows the Veteran reported being unable to work due to medications prescribed for his PTSD.  He stated that he could not fall asleep at a reasonable time and would wake several times during the night.  His interests included reading and playing the guitar, which helped with concentration.  He also went to the art museum.  Regarding relationships with others, he said he was irritable and was better off alone.  He reported that medications prescribed to treat his PTSD affected his memory, concentration, understanding, and ability to get along with others.  He said he did not handle stress well and no longer went out at night.

The SSA disability report shows the Veteran stopped working in June 2009 because of his PTSD.  The mental capacity assessment shows moderately limited ability to: maintain attention and concentration for extended periods; follow a schedule; and accept instructions and respond appropriately to criticism from supervisors.  The examiner observed no impairment of memory function secondary to his mental impairment.  The examiner found that the Veteran was able to: work within a schedule and at a consistent pace; make simple decisions; carry out short and simple instructions; maintain concentration and attention for extended periods; maintain regular attendance and be punctual; sustain a regular work routine without special supervision; complete a normal workday without exacerbation of psychological symptoms; maintain socially appropriate behavior; perform personal care functions; interact appropriately with the public; maintain socially appropriate behavior; get along with others in the workplace; exercise appropriate judgment in the workplace; function in production oriented jobs requiring independent decision-making; sustain an ordinary routine; and adapt to routine changes without special supervision.  The examiner found that the Veteran had no impairment of understanding, memory, or adaptation and concluded that the Veteran was able to meet the basic mental demands of competitive work on a sustained basis despite the limitations from his impairment.  In the functional limitation portion of the evaluation form, the examiner noted mild difficulty in maintaining social functioning and moderate difficulty in maintaining concentration, persistence or pace.

During a January 2013 VA examination, the Veteran reported increased isolationism, lack of friends, and limited interaction with his mother.  He said he attempted to keep busy to avoid turning to substance abuse.  He felt overwhelmed by feelings of depression and recurrent and distressing recollections from his time in service, which impaired his ability to focus or relate to other people.  He frequently participated in NA and AA meetings and otherwise tended to stay home watching television and playing his guitar.  He also walked several hours per day to keep busy.

The Veteran stated that he has one daughter and one granddaughter that he sees rarely.  He said he does not communicate with his siblings or half-siblings.  He is alienated from his one friend.  Regarding work, the Veteran said he retired in June 2009 but that before retiring, he had problems at work due to feeling that he was being monitored by the administration.  However, he said he was not written up or disciplined at work.  The examiner stated that the Veteran had substance abuse problems until 2005, which may have contributed to his performance on the job.  Since the Veteran had not worked since 2009, the examiner found it difficult to determine current impediments in relation to his symptoms and occupation.  The Veteran said he has not been seeking employment and has been isolating himself at home due to his symptoms of PTSD and depression associated with PTSD.

The Veteran reported that he was taking medication for his sleep disturbances but that he continued to have nightmares five times a week as well as repeated awakenings after two to three hours of sleep.  The Veteran denied having hospitalizations for PTSD.

Symptoms include efforts to avoid triggers that cause recollection of traumatic events, feeling of detachment or estrangement from others, restricted range of effect, and a sense of foreshortened future.  The Veteran also reported having recurrent recollections and dreams of the trauma, and intense physiological distress and reaction at exposure to cues that relate to the traumatic event.  The Veteran reported sleep difficulties, difficulty concentrating, hypervigilance, and exaggerated startle response.  The objective findings included depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The examiner assigned a GAF score of 50 and indicated that the Veteran's primary symptoms reflect difficulties with regard to intrusive recollections and nightmares, difficulty concentrating, and mood instability with episodes of major depression and agitation.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity and said that the Veteran's symptoms are impairing his social functioning and have an effect on his ability to tolerate stress.  The examiner observed that the Veteran has difficulties with social functioning as he has no friends and does not socialize outside of his home, with the exception of his mother.  The examiner noted that the Veteran retired from the school system in June 2009 and that he reported having had problems with his superiors and that his PTSD impaired his ability to concentrate on the job.  The Veteran said he did not feel that he was giving his best effort to his students and took an early retirement.  He avoids people because he believes they cannot tolerate him.  His depression causes feelings of hopelessness and helplessness as well as vague thoughts of self-harm.  The examiner noted that his symptoms of PTSD are impairing his ability to concentrate and interact with people on a day-to-day basis, resulting in episodes of crying and mood instability.

The Board has considered all of the evidence but finds that a rating in excess of 50 percent is not warranted prior to the January 2013 VA examination.  While a February 2010 provider assigned a GAF score of "50-60", the Veteran's GAF scores prior to January 2013 ranged from 55-65.  More importantly, treatment records dated prior to January 2013 indicate that the Veteran's symptoms primarily affected his social functioning, such as the July 2009 VA examination report, which shows that the Veteran's PTSD caused significant subjective distress and moderate to severe impairment in his social functioning but generally did not cause occupational impairment.  Further, treatment records dated in 2010 indicate that the Veteran's symptoms remained stable, if not improved at times.  Additionally, the assessments from the SSA indicate that the Veteran had no impairment of understanding, memory, or adaptation and concluded that the Veteran was able to meet the basic mental demands of competitive work on a sustained basis despite the limitations from his impairment.  The SSA examiner noted only mild difficulty in maintaining social functioning and moderate difficulty in maintaining concentration, persistence or pace.  Simply, the Veteran's disability picture for this period was not of the severity to warrant a rating in excess of 50 percent. 

The Board finds that as of January 2013, the Veteran has met the criteria for a 70 percent rating for PTSD.  In January 2013, the VA examiner noted difficulty concentrating, mood instability with episodes of major depression and agitation, impaired ability to concentrate and interact with people on a day-to-day basis, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Further, the examiner assigned a GAF score of 50, which indicates serious symptoms.  A rating in excess of 70 percent is not warranted because the evidence does not show that the Veteran's PTSD results in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In summary, a disability rating of 70 percent, but not greater, is warranted from January 13, 2013.  

Extraschedular Considerations

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a 70 percent rating from January 13, 2013 for PTSD is granted.


REMAND

Reason for Remand: To develop the claim for TDIU.

During the pendency of the claim, the Veteran raised the issue of entitlement to a TDIU.  The claims file does not show that the Veteran was provided adequate notice of how to substantiate a claim for a TDIU.  Therefore, a remand is warranted to allow for proper notice and assistance with the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the claims file.

2. Provide the Veteran with adequate notice of the criteria necessary to substantiate the claim for a TDIU.  Also, in developing and adjudicating the claim, complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include scheduling a VA examination and/or referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 38 C.F.R. § 4.16(b).

3. After undertaking any other development deemed appropriate, adjudicate entitlement to a TDIU.  The RO must consider, if appropriate, whether referral of the Veteran's claim to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) (2013) is warranted.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


